Citation Nr: 1701874	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-34 373	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  He died in December 2007.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Appellant filed her notice of disagreement (NOD) with that determination in March 2008.  She was issued a statement of the case (SOC) in October 2008.  In November 2008, she filed her substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In December 2011 and February 2016, the Board remanded the claim for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that the principal cause of death was an acute myocardial infarction.

2.  The Veteran suffered a cardiorespiratory arrest during his active duty service.

3.  The probative and competent medical evidence of record does not indicate that the Veteran's cardiorespiratory arrest during active duty service caused or contributed to his death by acute myocardial infarction.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As a preliminary matter, the Board notes that the Appellant previously contended that VA failed in its duty to assist by not addressing the Veteran's cardiorespiratory arrest during active duty service.  See Notice of Disagreement, 1 (Apr. 3, 2008) (VBMS).  However, the Board remedied this potential deficiency by remanding the claim for additional medical opinion on this issue.  See BVA Remand, 5 (Feb. 10, 2016) (VBMS).  Whereas there are no longer any contrary contentions in this regard, the Board finds that VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998); see also Appellate Brief, 1-3 (Nov. 9, 2016) (VBMS).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Entitlement to service connection for the Veteran's cause of death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if he or she died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  The Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of the Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Determinations as to whether service connection may be granted for a disability that caused or contributed to the Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires the following: (1) existence of a current disability, (2) existence of a disease or injury during active duty service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381, F.3d 1163 (Fed. Cir. 2004).  In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die).  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

According to the Veteran's death certificate, he died of an acute myocardial infarction in December 2007 at the age of 50.  See Death Certificate, 1 (Apr. 3, 2008) (VBMS).  This diagnosed disability satisfies the first element for establishing service connection for the Veteran's cause of death.  Shedden v. Principi, 381, F.3d 1163 (Fed. Cir. 2004); see also Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Regarding the second element, the Board notes that during an in-service endoscopy and partial removal of the epiglottis, the Veteran suffered from a cardiorespiratory arrest in the recovery room.  See Service Treatment Records, 5 (Nov. 8, 1978) (VBMS).  Consequently, the Board finds that this incurrence satisfies the second element for establishing service connection for the Veteran's cause of death.  See Shedden v. Principi, 381, F.3d 1163 (Fed. Cir. 2004).

The Board now turns to whether the Veteran's in-service cardiorespiratory arrest caused or contributed to his death by acute myocardial infarction.  Relevant evidence regarding this issue consists of the Appellant's lay statements and a February 2016 VA medical opinion. 

In March 2008, the Appellant expressed that it was "common knowledge that a heart attack damages the heart muscle."  See Notice of Disagreement, 1 (Apr. 3, 2008) (VBMS).  She stated her belief that the Veteran's in-service cardiorespiratory arrest damaged his heart muscle and ultimately contributed to his death.  Id.  
As a lay witness, the Appellant was competent to provide testimony or statements relating to symptoms or facts of events that she observed and were within the realm of her personal knowledge, however, she was not competent to establish facts that required specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The etiology of a fatal myocardial infarction is a complex medical question beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Appellant's statements regarding the etiology of the Veteran's cause of death to have little probative value as she is not competent to opine on such a complex medical question.  See Notice of Disagreement, 1 (Apr. 3, 2008) (VBMS) (noting that the Appellant is "not a physician . . .").

Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Notably, pursuant to the Board's prior remand directives, a VA examiner rendered a medical opinion on the question of causation.  In February 2016, the examiner concluded that the Veteran's in-service cardiac arrest was caused by a respiratory arrest, which was due to a postoperative compromise of the airway.  See VA Medical Opinion, 1 (Feb. 26, 2016) (VBMS).  The examiner also noted that following the in-service cardiorespiratory arrest, the Veteran underwent a complete cardiac workup, which was negative.  See id.  The examiner further determined that the Veteran's myocardial infarction was caused by atherosclerosis.  See id. at 2.  The examiner indicated that the Veteran did not manifest any atherosclerosis or heart condition during active duty service.  See id.  

Ultimately, the examiner concluded that it was unlikely that the July 1976 in-service cardiorespiratory arrest resulted in or led to any heart disorder that culminated in the death of the Veteran.  See id.  The examiner's opinion on this question had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Consequently, the Board assigns significant probative value to the VA medical opinion. 

The Board has also considered whether any of the Veteran's other service-connected disabilities, to include posttraumatic stress disorder, laryngomalacia with partial epiglottectomy and pharyngotomy, colitis, hemorrhoids, tinnitus, and hearing loss, could have caused or contributed to his death.  See BVA Remand, 3 (Feb. 10, 2016) (VBMS).  Medical opinions dated in October 2013, November 2013, and March 2014 concluded that the Veteran's death was unrelated to any of his variously service-connected disabilities.  These opinions also had clear conclusions and supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  No contrary probative medical opinions are of record and the Board further notes that the Veteran's remaining service-connected disabilities did not affect a vital organ and were not progressive or debilitating in nature.  See, e.g., 38 C.F.R. § 3.312 (c)(4).  Consequently, the Board assigns significant probative weight to these VA medical opinions.

The Board has evaluated all supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board has fully assessed the credibility and weight of all the evidence to determine its probative value, accounted for the evidence which it found to be persuasive or unpersuasive, and provided adequate reasons and bases for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Regarding the final element of causation, the VA medical opinions discussed above are afforded significant probative weight; the Appellant's lay statements are afforded limited probative weight.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death was related to service.  As the preponderance of the evidence is against the Appellant's claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Consequently, the Board denies the Appellant's claim of entitlement to service connection for the Veteran's cause of death.  
	

ORDER

Service connection for the Veteran's cause of death is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


